LANALSIKOV LOWE,                                     No. 63096
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CLARK; AND CLARK COUNTY
PUBLIC DEFENDER,
Respondents,
   and
THE STATE OF NEVADA,
Real Party in Interest.




                     ORDER DENYING PETITIONS

            Docket Nos. 63107, 63108, and 63109 are proper person
petitions for a writ of mandamus or, in the alternative, prohibition.
Docket No. 63096 is a proper person petition for a writ of habeas corpus.
Petitioner requests that the charges pending against him be dismissed
with prejudice and that various attorneys and the district court judge be
charged with crimes and/or suspended from the practice of law. We have
reviewed the documents submitted in this matter, and without deciding
upon the merits of any claims raised therein, we decline to exercise
original jurisdiction in these matters. NRS 34.160; NRS 34.170; NRS
34.320; NRS 34.330; MRS 34.360; MRS 34.370; NRS 34.700; NRS 34.710.
Accordingly, we
           ORDER the petitions DENIED.



                          //"---
                               CA.^                  J.
                       Hardesty


                              J.
                                          Cherry
                                      2
                cc: Lanalsikov Lowe
                     Attorney General/Carson City
                     Clark County District Attorney
                     Clark County Public Defender
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(01 1947A